Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
among
ONE HORIZON GROUP, INC.
and
THE PURCHASERS LISTED ON EXHIBIT A
 
Dated as of July 21, 2014
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
Table of Contents
 

          Page         ARTICLE 1
Purchase and Sale of the Units
 
1
             
Section 1.1
 
Purchase and Sale of Units
 
1
 
Section 1.2
 
Warrants
 
1
 
Section 1.3
 
Conversion and Warrant Shares
 
2
 
Section 1.4
 
Purchase Price and Closing
 
2
            ARTICLE 2
Representations and Warranties
 
2
             
Section 2.1
 
Representations and Warranties of the Company and Subsidiary
 
2
 
Section 2.2
 
Representations and Warranties of the Purchasers
 
13
            ARTICLE 3
Covenants
 
16
             
Section 3.1
 
Securities Compliance
 
16
 
Section 3.2
 
Liquidation
 
16
 
Section 3.3
 
Keeping of Records and Books of Account
 
16
 
Section 3.4
 
Amendments
 
17
 
Section 3.5
 
Other Agreements
 
17
 
Section 3.6
 
Reservation of Shares
 
17
 
Section 3.7
 
Disposition of Assets
 
17
 
Section 3.8
 
Reporting Status
 
17
 
Section 3.9
 
Disclosure of Transaction
 
17
 
Section 3.10
 
Sarbanes-Oxley Act
 
18
 
Section 3.11
 
No Integrated Offerings
 
18
 
Section 3.12
 
Subsequent Financing
 
18
 
Section 3.13
 
No Commissions in Connection with Conversion of Preferred Shares
 
20
 
Section 3.14
 
Piggy‑Back Registrations for Registrable Securities
  20  
Section 3.15
  No Manipulation of Price   21  
Section 3.15
 
Best Efforts
 
21
            ARTICLE 4
Conditions
 
21
             
Section 4.1
 
Conditions Precedent to the Obligation of the Company to Sell the Units
 
21
 
Section 4.2
 
Conditions Precedent to the Obligation of the Purchasers to Purchase the Units
 
22
            ARTICLE 5
Stock Certificate Legend
 
24
             
Section 5.1
 
Legend
 
24
            ARTICLE 6
Indemnification
 
25
             
Section 6.1
 
General Indemnity
 
25
 
Section 6.2
 
Indemnification Procedure
 
25
            ARTICLE 7
Miscellaneous
 
26
             
Section 7.1
 
Fees and Expenses
 
26
 
Section 7.2
 
Specific Enforcement, Consent to Jurisdiction
 
26
 
Section 7.3
 
Entire Agreement; Amendment
 
27
 
Section 7.4
 
Notices
 
27
 
Section 7.5
 
Waivers
 
28
 
Section 7.6
 
Headings
 
29
 
Section 7.7
 
Successors and Assigns
 
29
 
Section 7.8
 
Rescission and Withdrawal Right
 
29
 
Section 7.9
 
Replacement of Securities
 
29
 
Section 7.10
 
Limitation of Liability
 
30
 
Section 7.11
 
No Third Party Beneficiaries
 
30
 
Section 7.12
 
Governing Law
 
30
 
Section 7.13
 
Survival
 
30
 
Section 7.14
 
Counterparts
 
30
 
Section 7.15
 
Severability
 
30
 
Section 7.16
 
Further Assurances
 
30
 
Section 7.17
 
Currency
 
31
 
Section 7.18
 
Termination
 
31

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT LIST
 
Exhibit A
List of Purchasers
       
Exhibit B
Definition of Accredited Investor
       
Exhibit B-1
Accredited Investor Representations and Acknowledgements
       
Exhibit B-2
Non-US Persons Representations and Acknowledgement Forms
       
Exhibit C
Form of Series A Certificate of Designation
       
Exhibit D
Form of Class B Warrant
       
Exhibit E
Form of Escrow Deposit Agreement
       
Exhibit F
Irrevocable Transfer Agent Instructions
       
Exhibit G
Form of Hunter Taubman Weiss LLP Opinion
       
Exhibit H
Selling Stockholder Questionnaire
 

 
 
3

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of July 21,
2014 by and among One Horizon Group, Inc., a Delaware corporation (the
“Company”), and each of the Purchasers whose names are set forth on Exhibit A
hereto (individually, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Rule 506 and/or Regulation S promulgated thereunder, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement; and
 
WHEREAS, the Company is offering units (the “Units”), each consisting of (i)
seventeen thousand ninety four (17,094) shares of the Company’s Series A
Redeemable Convertible Preferred Stock, par value $0.0001 per share (the
“Preferred Shares”), initially convertible into seventeen thousand ninety four
(17,094) shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”) (subject to adjustment), and (ii) ten thousand (10,000) Class B
Warrants (the “Class B Warrant” or “Warrant(s)”), each exercisable to purchase
one (1) share of Common Stock, for a maximum of  $1,000,000 (the “Maximum
Offering Amount” and the “Financing Transaction”).
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF THE UNITS
 
Section 1.1 Purchase and Sale of Units.  Upon the following terms and
conditions, the Company is offering to each Purchaser the number of Units set
forth opposite such Purchaser’s name as Exhibit A hereto consisting of (i)
seventeen thousand ninety four (17,094) shares of the Company’s Preferred
Shares, initially convertible into seventeen thousand ninety four (17,094)
shares of Common Stock (subject to adjustment), and (ii) 10,000 Class B
Warrants.  The designation, rights, preferences and other terms and provisions
of the Preferred Shares are set forth in the Series A Certificate of
Designation, substantially in the form attached hereto as Exhibit C (the “Series
A Certificate of Designation”).
 
Section 1.2 Warrants.  Each of the Purchasers shall be issued, as part of the
Units, ten thousand (10,000) Class B Warrants per each unit, each of which is
exercisable to purchase one (1) share of Common Stock.  The Class B Warrant, in
substantially the form attached hereto as Exhibit D, shall expire three (3)
years following the Closing Date, and have an initial exercise price of $4.00.
 
Section 1.3 Conversion and Warrant Shares.  The Company has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of shares of Common
Stock equal to one hundred ten percent (110%) of the number of shares of Common
Stock as shall from time to time be sufficient to effect conversion of all of
the Preferred Shares and exercise of the Warrants then outstanding. Any shares
of Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants (and such shares when issued) are herein referred to as the
“Conversion Shares” and the “Warrant Shares”, respectively.  The Preferred
Shares, the Conversion Shares and the Warrant Shares are sometimes collectively
referred to as the “Shares.”
 
Section 1.4 Purchase Price and Closing.  Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Units for $100,000 per Unit (the “Unit
Price”) for an aggregate purchase price up to $1,000,000 (the amount paid by
each Purchaser is referred herein as the “Purchase Price”). Subject to all
conditions to closing being satisfied or waived, the closing of the purchase and
sale of the Units shall take place at the offices of Hunter Taubman Weiss LLP
(the “Closing”) by the earlier to occur of (a) completion of the $200, 000 ( the
“Minimum Offering Amount”) and receipt by the Escrow Agent (as defined in the
Escrow Deposit Agreement) of the Minimum Offering Amount, or (b) by 5:00 pm
(EDT) on June 30, 2014 ( the “Initial Closing Date”);  or by the earlier of (a)
completion of the sale of all Units included in the Maximum Offering (subject to
increase to cover over-allotments, if any), or (b) by 5:00 pm (EDT) on July 1,
2014 ( the “Final Closing Date”) which can be further extended up to 30 days by
the mutual agreement of the Company and the Placement Agent if the sale of all
Units in the Maximum Offering has not been completed by July 1, 2014 (the “Final
Closing Date”, collectively with the Initial Closing Date are sometimes referred
herein as the “Closing Date”). Subject to the terms and conditions of this
Agreement, at the Closing the Company shall deliver or cause to be delivered to
each Purchaser (x) certificates for the number of Preferred Shares set forth
opposite the name of such Purchaser on Exhibit A hereto, (y) the Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Purchaser on Exhibit A attached hereto, and (z) any other documents
required to be delivered pursuant to Article 4 hereof.  At the time of the
Closing, each Purchaser shall have delivered its Purchase Price by wire transfer
to the escrow account pursuant to the Escrow Deposit Agreement (as hereafter
defined).  Subject to Section 7.16(b), the Company may also, in its sole
discretion, terminate the offering and the Company and TriPoint Global Equities,
LLC (the “Placement Agent”) would then notify the Escrow Agent to return the
funds deposited in escrow, in accordance with the Escrow Deposit Agreement.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 2

 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company and Subsidiary.  The
Company hereby represents and warrants to the Purchasers on behalf of itself,
its Subsidiaries, as set forth on Schedule 2.1(e), as of the date hereof (except
as set forth on the Schedule of Exceptions attached hereto with each numbered
Schedule corresponding to the section number herein), as follows:
 
(a) Organization, Good Standing and Power. Each of the Company, its Subsidiaries
is a corporation or other entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization (as applicable) and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted.  Except as set forth on Schedule 2.1(a),
each of the Company, its Subsidiary is duly qualified to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 2.1(g)
hereof) on the Company’s consolidated financial condition.
 
(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Escrow Deposit Agreement by and among the Company, the Placement Agent and the
escrow agent named therein, substantially in the form of Exhibit E attached
hereto (the “Escrow Deposit Agreement”), the Irrevocable Transfer Agent
Instructions  in the form of Exhibit F attached hereto (as defined in Section
3.10),  the Series A Certificate of Designation, and the Warrants (collectively,
the “Transaction Documents”), and to issue and sell the Units in accordance with
the terms hereof. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required.  Each of the
Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof is set forth on
Schedule 2.1(c) hereto.  All of the issued and outstanding shares of the Common
Stock have been duly and validly authorized. Except as contemplated by the
Transaction Documents or as set forth on Schedule 2.1(c) hereto:
 
(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;
 
(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of  capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;
 
(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities; and
 
(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.
 
The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws.  The Company has furnished or
made available to the Purchasers true and correct copies of the Company’s
Articles of Incorporation, as amended and in effect on the date hereof (the
“Articles”), and the Company’s Bylaws, as amended and in effect on the date
hereof (the “Bylaws”).  Except as restricted under applicable federal, state,
local or foreign laws and regulations, the Articles, the Series A Certificate of
Designation or the Transaction Documents, or as set forth on Schedule 2.1 (c),
no written or oral contract, instrument, agreement, commitment, obligation, plan
or arrangement of the Company shall limit the payment of dividends on the
Company’s Preferred Shares, or its Common Stock.
 
(d) Issuance of Shares.  The Units, the Preferred Shares, and the Warrants to be
issued at the Closing have been duly authorized by all necessary corporate
action and the Preferred Shares, when paid for or issued in accordance with the
terms hereof, will be validly issued and outstanding, fully paid and
nonassessable and entitled to the rights and preferences set forth in the Series
A Certificate of Designation and, immediately after the Closing, the Purchasers
will be the record and beneficial owners of all of such securities and have good
and valid title to all of such securities, free and clear of all encumbrances.
When the Conversion Shares and the Warrant Shares are issued in accordance with
the terms of the Series A Certificate of Designation and the Warrants,
respectively, such Shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, and the
holders will be entitled to all rights accorded to a holder of Common Stock and
will be the record and beneficial owners of all of such securities and have good
and valid title to all of such securities, free and clear of all encumbrances.
 
 
5

--------------------------------------------------------------------------------

 
(e) Subsidiaries. Schedule 2.1(e) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company, nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Except as filed as exhibits to the Commission Documents (as defined
below), neither the Company, nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary. All of the outstanding shares of capital
stock of each Subsidiary has been duly authorized and validly issued, and are
fully paid and nonassessable.  For the purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interests having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any Subsidiary.
 
(f) Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  The Company has not provided to the
Purchasers any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than (i) with respect to the transactions contemplated by this Agreement, or
(ii) pursuant to a non-disclosure or confidentiality agreement signed by the
Purchasers.  At the time of the respective filings, the Form 10-K and the Form
10-Q complied in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents.  As of their respective filing dates, none of the Form 10-K or Form
10-Q contained any untrue statement of a material fact; and none omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g) No Material Adverse Effect. Since March 31, 2014, neither the Company,  nor
any Subsidiary has experienced or suffered any Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any of  (i) a
material and adverse effect on the legality, validity or enforceability of this
Agreement or the other Transaction Documents, (ii) a material adverse effect on
the business, operations, properties, or financial condition of the Company, its
non-PRC Subsidiaries, the PRC Subsidiary, individually, or in the aggregate
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Agreement or the other Transaction Documents in any
material respect or (iii) an adverse impairment to the Company’s ability to
perform on a timely basis its obligations under this Agreement or the other
Transaction Document.
 
(h) No Undisclosed Liabilities.  Other than as disclosed on Schedule 2.1(h) or
set forth in the Commission Documents, to the knowledge of the Company, neither
the Company, nor any Subsidiary has any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s and any Subsidiary’s respective businesses since March
31, 2014 and those which, individually or in the aggregate, do not have a
Material Adverse Effect on the Company and any Subsidiary.
 
(i) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company or any
Subsidiary or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
(j) Indebtedness. The Financial Statements set forth all outstanding secured and
unsecured Indebtedness of the Company on a consolidated basis, or for which the
Company, or any Subsidiary have commitments as of the date of Financial
Statements or any subsequent period that would require disclosure. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company’s consolidated balance sheet (or the
notes thereto), except guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments due under leases
required to be capitalized in accordance with GAAP.  Neither the Company, nor
any Subsidiary is in default with respect to any Indebtedness which,
individually or in the aggregate, would have a Material Adverse Effect.
 
(k) Title to Assets. Except as disclosed on Schedule 2.1(k), each of the Company
and any Subsidiary has good and marketable title to (i) all properties and
assets purportedly owned or used by them as reflected in the Financial
Statements, (ii) all properties and assets necessary for the conduct of their
business as currently conducted, and (iii) all of the real and personal property
reflected in the Financial Statements free and clear of any Lien. All leases are
valid and subsisting and in full force and effect.
 
(l) Actions Pending. Except as disclosed on Schedule 2.1(l), there is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or any other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company, any Subsidiary (i) which questions the
validity of this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto or (ii) involving any of their respective properties
or assets.  To the knowledge of the Company, there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any Subsidiary or any of
their respective executive officers or directors in their capacities as such.
 
 
6

--------------------------------------------------------------------------------

 
(m) Compliance with Law.  The Company and its Subsidiaries have all material
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
(n) No Violation.  The business of the Company and any Subsidiary is not being
conducted in violation of any federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any governmental entity, except
for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents, or
issue and sell the Units, the Preferred Shares, the Warrants, the Conversion
Shares and the Warrant Shares in accordance with the terms hereof or thereof
(other than (x) any consent, authorization or order that has been obtained as of
the date hereof, (y) any filing or registration that has been made as of the
date hereof or (z) any filings which may be required to be made by the Company
with the Commission or state securities administrators subsequent to the
Closing).
 
(o) No Conflicts. The execution, delivery and performance of this Agreement and
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated herein and therein do not and will not (i) violate
any provision of the Articles or Bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company or any Subsidiary is a party or by which it or its properties
or assets are bound, (iii) create or impose a lien, mortgage, security interest,
pledge, charge or encumbrance (collectively, “Lien”) of any nature on any
property of the Company or any Subsidiary under any agreement or any commitment
to which the Company or any Subsidiary is a party or by which the Company, or
any Subsidiary is bound or by which any of its respective properties or assets
are bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company, or any Subsidiary
are bound or affected, provided, however, that, excluded from the foregoing in
all cases are such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.
 
(p) Taxes. Each of the Company and any Subsidiary, to the extent its applicable,
has accurately prepared and filed all federal, state and other tax returns
required by law to be filed by it, has paid or made provisions for the payment
of all taxes shown to be due and all additional assessments, and adequate
provisions have been and are reflected in the consolidated financial statements
of the Company for all current taxes and other charges to which the Company, or
any Subsidiary, if any, is subject and which are not currently due and payable.
None of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal, state or
foreign) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
(q) Certain Fees. Except as set forth on Schedule 2.1(q) hereto, no brokers
fees, finders fees or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement and
the other Transaction Documents.
 
(r) Intellectual Property. Each of the Company and any Subsidiary, owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, if any, and all
rights with respect to the foregoing, if any, which are necessary for the
conduct of their respective business as now conducted without any conflict with
the rights of others, except where the failure to so own or possess would not
have a Material Adverse Effect.
 
(s) Books and Records Internal Accounting Controls. Except as may have otherwise
been disclosed in the Commission Documents, the books and records of the
Company, and any Subsidiary accurately reflect in all material respects the
information relating to the business of the Company and any Subsidiary, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company, or any
Subsidiary.  Except as disclosed on Schedule 2.1(s), the Company and any
Subsidiary maintain a system of internal accounting controls sufficient, in the
judgment of the Company, to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.
 
(t) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and any
Subsidiary is a party to, that a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement (collectively, the
“Material Agreements”) if the Company or any Subsidiary were registering
securities under the Securities Act has previously been publicly filed with the
Commission in the Commission Documents.  Each of the Company and any Subsidiary
has in all material respects performed all the obligations required to be
performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
(u) Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents or on Schedule 2.1(u), there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (a) the Company, or any
Subsidiary on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company or any Subsidiary, or any person owning
more than 10% capital stock of the Company, or any Subsidiary, or any member of
the immediate family of such officer, employee, consultant, director or
stockholder or any corporation or other entity controlled by such officer,
employee, consultant, director or stockholder, or a member of the immediate
family of such officer, employee, consultant, director or stockholder.
 
(v) Securities Act of 1933. Assuming the accuracy of the representations of the
Purchasers set forth in Section 2.2 (d)-(i) hereof, the Company has complied
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Units hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has sold or will sell, offer to
sell or solicit offers to buy any of the Units, the Preferred Shares, the
Warrants or similar securities to, or solicit offers with respect thereto from,
or enter into any preliminary conversations or negotiations relating thereto
with, any person, or has taken or will take any action so as to bring the
issuance and sale of any of the Units, the Preferred Shares and the Warrants in
violation of the registration provisions of the Securities Act and applicable
state securities laws, and neither the Company nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the Units,
the Preferred Shares and the Warrants.
 
(w) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and the filing of the Series A
Certificate of Designation with the Secretary of State for the State of
Delaware, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Units, the
Preferred Shares and the Warrants, or for the performance by the Company of its
obligations under this Agreement and the Transaction Documents.
 
(x) Employees. Except as disclosed on Schedule 2.1(x), neither the Company nor
any Subsidiary has any collective bargaining arrangements covering any of its
employees.  Schedule 2.1(x) sets forth a list of the employment contracts,
agreements regarding proprietary information, non-competition agreements,
non-solicitation agreements, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company. Since March 31, 2014, no
officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.
 
(y) Absence of Certain Developments. Except as disclosed on Schedule 2.1(y),
since March 31, 2014, other than in the ordinary course of business, neither the
Company, nor any Subsidiary have:
 
(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the business of the Company and any Subsidiary;
 
(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;
 
 
8

--------------------------------------------------------------------------------

 
(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or any Subsidiary; or
 
(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z) Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.  The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.
 
(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Units, the Preferred
Shares and the Warrants will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended, provided, that, if any of the Purchasers, or any person or entity that
owns a beneficial interest in any of the Purchasers, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(aa), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company, any non-PRC Subsidiary or the PRC Subsidiary by any
trade or business, whether or not incorporated, which, together with the
Company, any non-PRC Subsidiary or the PRC Subsidiary, is under common control,
as described in Section 414(b) or (c) of the Code.
 
(bb) Integrated Offerings. Except as previously disclosed to the Purchasers and
listed on Schedule 2.1(bb), neither the Company, nor any of officers, directors
or shareholders owning more than 10% of the outstanding Common Stock (an
“Affiliate”), nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Units
pursuant to this Agreement and the Transaction Documents to be integrated with
prior offerings by the Company for purposes of the Securities Act which would
prevent the Company from selling the Units pursuant to Rule 506 under the
Securities Act, nor will the Company or any of its affiliates take any action or
steps that would cause the offering of the Units to be integrated with other
offerings. Since March 31, 2014, other than as contemplated under this Agreement
and the Transaction Documents, the Company has not offered or sold any of its
equity securities or debt securities convertible into shares of Common Stock.
 
(cc) Sarbanes-Oxley Act. Except as specified in the Commission Documents, the
Company is in compliance with the applicable provisions of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and regulations
promulgated thereunder, that are effective and for which compliance by the
Company is required as of the date hereof.
 
(dd) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amount are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
(ee) Intentionally Left Blank.
 
(ff) Listing and Maintenance Requirements. Except as specified in the Commission
Documents, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing maintenance requirement thereof. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Units under this
Agreement and the Transaction Documents do not contravene the rules and
regulations of the Trading Market which the Common Stock is currently listed or
quoted, and, except as otherwise set forth in the Transaction Documents, no
approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Purchasers the Units contemplated by this
Agreement and the Transaction Documents. “Trading Market” means whichever of the
New York Stock Exchange, NYSE Amex, the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, OTC Markets or OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.
 
 
9

--------------------------------------------------------------------------------

 
(gg) Intentionally Left Blank
 
(hh) Insurance. The Company, any non-PRC Subsidiary and the PRC Subsidiary are
insured against such losses and risks and in such amounts as are prudent and
customary for businesses in which the Company, any non-PRC Subsidiary and the
PRC Subsidiary are engaged.
 
(ii) Intentionally Left Blank.
 
(jj) Disclosure. All disclosure provided to the Purchasers regarding the Company
and any Subsidiary or their respective businesses and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement and the
disclosure set forth in any diligence report or business plan provided by the
Company or any person acting on the Company’s behalf) are true and correct in
all material aspects and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.
 
(kk) No Additional Agreements.  Neither the Company nor any Affiliate has any
agreement or understanding with any Purchaser with respect to the transactions
contemplated by this Agreement and the Transaction Documents other than as
specified in this Agreement and the Transaction Documents.
 
(ll) Foreign Corrupt Practices Act.  Neither the Company or any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any PRC Subsidiary, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Units, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on their behalf of which the Company or
any Subsidiary is aware) or any members of their respective management which is
in violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was or is applicable to the Company, any
Subsidiary.
 
(mm) PFIC.  None of the Company or any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(nn) OFAC. None of the Company or any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or person acting on
behalf of any of the Company or any of its Subsidiaries, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Units, or lend, contribute or
otherwise make available such proceeds to any of its  Subsidiaries, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
 
(oo) Money Laundering Laws. The operations of each of the Company and any
Subsidiary have been conducted at all times in compliance with the money
laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
Section 2.2 Representations and Warranties of the Purchasers.  Each Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof, with respect solely to itself and not with respect to any other
Purchaser:
 
(a) Organization and Good Standing of the Purchasers. If the Purchaser is an
entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units, consisting of the Preferred Shares and Warrants, being sold to it
hereunder. The execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which such Purchaser is a party by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate, partnership or
limited liability company action, and no further consent or authorization of
such Purchaser or its Board of Directors, stockholders, partners, members, or
managers, as the case may be, is required. This Agreement and each of the other
Transaction Documents to which such Purchaser is a party has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
hereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which such Purchaser is a party and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which such Purchaser is a party or to purchase the Units in accordance with the
terms hereof, provided, that for purposes of the representation made in this
sentence, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
 
10

--------------------------------------------------------------------------------

 
(d) Status of Purchasers. Each Purchaser is an “accredited investor”
(“Accredited Investor”) as defined in Regulation D, or a “non-US person” as
defined in Regulation S. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and such Purchaser is not a
broker-dealer, nor an affiliate of a broker-dealer.
 
(e) Acquisition for Investment. Each Purchaser is acquiring the Units, and the
underlying Preferred Shares and the Warrants solely for its own account for the
purpose of investment and not with a view to or for sale in connection with a
distribution. The Purchaser does not have a present intention to sell the Units,
Preferred Shares or the Warrants, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Units, Preferred
Shares or the Warrants to or through any person or entity; provided, however,
that by making the representations herein and subject to Section 2.2(h) below,
such Purchaser does not agree to hold the Units, Preferred Shares or the
Warrants for any minimum or other specific term and reserves the right to
dispose of the Units, Preferred Shares or the Warrants at any time in accordance
with federal and state securities laws applicable to such disposition. Each
Purchaser acknowledges that it is able to bear the financial risks associated
with an investment in the Units, Preferred Shares and the Warrants and that it
has been given full access to such records of the Company, the non-PRC
Subsidiaries and the PRC Subsidiary and to the officers of the Company, the
non-PRC Subsidiaries and the PRC Subsidiary and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company. Each Purchaser
further acknowledges that such Purchaser understands the risks of investing in
companies domiciled and/or which operate primarily in the PRC and that the
purchase of the Units, Preferred Shares and Warrants involves substantial risks.
 
(f) Additional Representations and Warranties of Accredited Investors.  Each
Purchaser indicating that such Purchaser is an Accredited Investor, severally
and not jointly, further makes the representations and warranties to the Company
set forth on Exhibit B-1.
 
(g) Additional Representations and Warranties of Non-U.S. Persons.  Each
Purchaser indicating that it is not a U.S. person, severally and not jointly,
further makes the representations and warranties to the Company set forth on
Exhibit B-2.
 
(h) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.
 
(i) No General Solicitation. Each Purchaser acknowledges that the Units were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
(j) Rule 144. Such Purchaser understands that the Units must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Units without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(k) General. Such Purchaser understands that the Units are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Units.
 
(l) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Units purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Units.
 
(m) Brokers. Other than the Placement Agent and selected dealers of the
Placement Agent, no Purchaser has any knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person or entity with respect to the transactions contemplated by
this Agreement and the Transaction Documents.
 
(n) Confidential Information.  Each Purchaser agrees that such Purchaser and its
employees, agents and representatives will keep confidential and will not
disclose, divulge or use (other than for purposes of monitoring its investment
in the Company) any confidential information which such Purchaser may obtain
from the Company pursuant to financial statements, reports and other materials
submitted by the Company to such Purchaser pursuant to this Agreement, unless
such information is (i) known to the public through no fault of such Purchaser
or his or its employees or representatives; (ii) becomes part of the public
domain other than by a breach of this Agreement; (iii) becomes known by the
action of a third party not in breach of a duty of confidence; or (iv) is
required to be disclosed to a third party pursuant to any applicable law,
government resolution, or decision of any court or tribunal of competent
jurisdiction; provided, however, that a Purchaser may disclose such information
(i) to its attorneys, accountants and other professionals in connection with
their representation of such Purchaser in connection with such Purchaser’s
investment in the Company, (ii) to any prospective permitted transferee of the
Units, or (iii) to any general partner or affiliate of such Purchaser, so long
as the prospective transferee agrees to be bound by the provisions of this
Section 2.2(n).
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE 3

 
COVENANTS
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
this Agreement and the Transaction Documents, including filing a Form D with
respect to the Units, as required under Regulation D and applicable “blue sky”
laws if such Units are offered pursuant to Rule 506 of Regulation D (“Regulation
D”)  and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Units to the Purchasers or subsequent holders.
 
Section 3.2 Liquidation.  Subject to the terms of the Transaction Documents, the
Company covenants that it will take such further action as the Purchasers may
reasonably request, all to the extent required from time to time to enable the
Purchasers to sell the Units without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act, as amended.
 
Section 3.3 Keeping of Records and Books of Account.  The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
Section 3.4 Amendments.  The Company shall not amend or waive any provision of
the Articles or Bylaws of the Company in any way that would adversely affect the
liquidation preferences, dividends rights, conversion rights, voting rights or
redemption rights of the Preferred Shares; provided, however, that while the
Preferred Shares are outstanding, any creation and issuance of another series of
Junior Stock (as defined in the Series A Certificate of Designation) shall not
be deemed to materially and adversely affect such rights, preferences or
privileges.
 


Section 3.5 Other Agreements.  The Company shall not and shall cause its
Subsidiaries, enter into any agreement the terms of which would restrict or
impair the ability of the Company to perform its obligations under this
Agreement and the Transaction Document.
 
Section 3.6 Reservation of Shares.  So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all actions necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred ten percent (110%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Conversion Shares and the
Warrant Shares.
 
Section 3.7 Disposition of Assets.  So long as any Preferred Shares remain
outstanding, neither the Company, nor any of its Subsidiaries shall sell,
transfer or otherwise dispose of any of its material properties, assets and
rights including, without limitation, its software and intellectual property, to
any person except for (i) sales to customers in the ordinary course of business
(ii) sales or transfers between the Company, the Subsidiaries or (iii) otherwise
with the prior written consent of the holders of a majority of the Preferred
Shares then outstanding.
 
Section 3.8 Reporting Status.  So long as a Purchaser beneficially owns any of
the Shares, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
Section 3.9 Disclosure of Transaction.  The Company shall file with the
Commission, the Form 8-K describing the material terms of the transactions
contemplated hereby and all material non-public information disclosed to the
Purchasers prior to the filing as soon as practicable after the Closing but in
no event later than 5:30 P.M. (EDT) on the fourth Business Day following the
Closing.  In the event that the Company is unable to disclose specific
non-public information in the Form 8-K, the Company shall include such
information in its Form 10-Q for the interim period during which the Closing
contemplated hereby occurs. “Business Day” means any day during which the NASDAQ
(or other principal exchange) shall be open for trading.
 
Section 3.10 Sarbanes-Oxley Act.  The Company shall be in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, as required under such Act.
 
 
12

--------------------------------------------------------------------------------

 
Section 3.11 No Integrated Offerings.  The Company shall not make any offers or
sales of any security (other than the securities being offered or sold
hereunder) under circumstances that would require registration of the securities
being offered or sold hereunder under the Securities Act.
 
Section 3.12 Subsequent Financings.
 
(a) For twelve (12) months following the Closing, the Company covenants and
agrees to promptly notify in writing (a “Rights Notice”) the Purchasers of the
terms and conditions of any proposed offer or sale to, or exchange with (or
other type of distribution to) any third party (a “Subsequent Financing”), of
Common Stock or any equity securities convertible, exercisable or exchangeable
into Common Stock; provided, however, prior to delivering to each Purchaser a
Rights Notice, the Company shall first deliver to each Eligible Purchaser a
written notice of its intention to effect a Subsequent Financing (“Pre-Notice”)
within three (3) Business Days of receiving an applicable offer, which
Pre-Notice shall ask such Eligible Purchaser if it wants to review the details
of such financing.  Upon the request of an Eligible  Purchaser, and only upon a
request by such Eligible Purchaser within three (3) Business Days of receipt of
a Pre-Notice, the Company shall promptly, but no later than two (2) Business
Days after such request, deliver a Rights Notice to such Eligible
Purchaser.  The Rights Notice shall describe, in reasonable detail, the proposed
Subsequent Financing, the names and investment amounts of all investors
participating in the Subsequent Financing (if known), the proposed closing date
of the Subsequent Financing, which shall be no earlier than ten (10) Business
Days from the date of the Rights Notice, and all of the terms and conditions
thereof and proposed definitive documentation to be entered into in connection
therewith.  The Rights Notice shall provide each Purchaser an option (the
“Rights Option”) during the five (5) Business Days following delivery of the
Rights Notice (the “Option Period”) to inform the Company whether such Eligible
Purchaser will purchase up to its pro rata portion of all or a portion of the
securities being offered in such Subsequent Financing on the same, absolute
terms and conditions as contemplated by such Subsequent Financing, provided
that, the amount of such purchase shall not exceed such Purchaser’s Purchase
Price hereunder except as allowed by the following sentence.  If any Purchaser
elects not to participate in such Subsequent Financing, the other Purchasers may
participate on a pro-rata basis so long as such participation in the aggregate
does not exceed the total Purchase Price hereunder.  For purposes of this
Section, all references to “pro rata” means, for any Purchaser electing to
participate in such Subsequent Financing, the percentage obtained by dividing
(x) the number of Preferred Shares purchased by such Purchaser at the Closing by
(y) the total number of all of the Preferred Shares purchased by all of the
participating Purchasers at the Closing. Delivery of any Rights Notice
constitutes a representation and warranty by the Company that there are no other
material terms and conditions, arrangements, agreements or otherwise except for
those disclosed in the Rights Notice, to provide additional compensation to any
party participating in any proposed Subsequent Financing, including, but not
limited to, additional compensation based on changes in the Purchase Price or
any type of reset or adjustment of a purchase or conversion price or to issue
additional securities at any time after the closing date of a Subsequent
Financing.  If the Company does not receive notice of exercise of the Rights
Option from any or all of Eligible Purchasers within the Option Period, the
Company shall have the right to close the Subsequent Financing on the scheduled
closing date set forth in the Rights Notice (or within sixty (60) days
thereafter) without the participation of any or all of such Purchasers; provided
that, all of the material terms and conditions of the closing are the same as
those provided to the Purchasers in the Rights Notice.  If the closing of the
proposed Subsequent Financing does not occur on the scheduled closing date set
forth in the Rights Notice (or within sixty (60) days thereafter), any closing
of the contemplated Subsequent Financing or any other Subsequent Financing shall
be subject to all of the provisions of this Section 3.12(a), including, without
limitation, the delivery of a new Rights Notice.  The provisions of this Section
3.12(a) shall not apply to issuances of securities in a Permitted Financing.
 
(b) For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing.  A “Permitted
Financing” shall mean (i) securities issued pursuant to a bona fide acquisition
of another business entity or business segment of any such entity by the Company
pursuant to a merger, purchase of substantially all the assets or any type of
reorganization (each an “Acquisition”) provided that (A) the Company will own
more than fifty percent (50%) of the voting power of such business entity or
business segment of such entity and (B) such Acquisition is approved by the
Company’s Board of Directors; (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of this Agreement or issued pursuant to this Agreement (so
long as the terms governing the conversion or exercise price in such securities
are not amended to lower such price and/or adversely affect the Purchasers);
(iii) securities issued in connection with bona fide strategic license
agreements or other partnering arrangements so long as such issuances are not
for the primary purpose of raising capital; (iv) Common Stock issued or the
issuance or grants of options to purchase Common Stock, in each case, at no less
than the then-applicable fair market value, pursuant to equity incentive plans
that are adopted by the Company’s Board of Directors; (v) securities issued to
any placement agent and its respective designees for the transactions
contemplated by this Agreement; (vi) securities issued at no less than the
then-applicable fair market value to advisors or consultants (including, without
limitation, financial advisors and investor relations firms) in connection with
any engagement letter or consulting agreement, provided that any such issuance
is approved by the Company’s Board of Directors; (vii) securities issued to
financial institutions or lessors in connection with reasonable commercial
credit arrangements, equipment financings or similar transactions, provided that
any such issue is approved by the Company’s Board of Directors; (viii)
securities issued to vendors or customers or to other persons in similar
commercial situations as the Company, provided that any such issue is approved
by the Company’s Board of Directors; (ix) securities issued in connection with
any recapitalization of the Company; or (x) securities issued pursuant to an
underwritten public offering of its common stock.
 
Section 3.13 No Commissions in Connection with Conversion of Preferred
Shares.  In connection with the conversion of the Preferred Shares into the
Conversion Shares, neither the Company nor any person acting on its behalf will
take any action that would result in the Conversion Shares being exchanged by
the Company other than with the then existing holders of the Preferred Shares
exclusively where no commission or other remuneration is paid or given directly
or indirectly for soliciting the exchange in compliance with Section 3(a)(9) of
the Securities Act.
 
Section 3.14 Piggy-Back Registrations for Registrable Securities.  If at any
time when there is not an effective Registration Statement covering (i) the
Conversion Shares, or (ii) Warrant Shares, the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, the Company shall send to each holder of
outstanding Registrable Securities written notice of such determination and, if
within ten (10) calendar days after receipt of such notice, or within such
shorter period of time as may be specified by the Company in such written notice
as may be necessary for the Company to comply with its obligations with respect
to the timing of the filing of such registration statement, any such holder
shall so request in writing (which request shall specify the Registrable
Securities intended to be disposed of by the such holder), the Company will
cause the registration under the Securities Act of all Registrable Securities
which the Company has been so requested to register by the Holder, to the extent
requisite to permit the disposition of the Registrable Securities so to be
registered, provided that if at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 7(d) for the
same period as the delay in registering such other securities. The Company shall
include in such registration statement all or any part of such Registrable
Securities such holder requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 3.14(d) that are eligible for sale pursuant to Rule 144 of the
Securities Act.  In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Registrable Securities would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of the holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced among such holders based upon the number of Registrable
Securities requested to be included in the registration in the order set forth
in Section 2(b) hereof, if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or (y)
none of the Registrable Securities of the holders shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities;
provided, however, that if securities are being offered for the account of other
persons or entities as well as the Company, such reduction shall not represent a
greater fraction of the number of Registrable Securities intended to be offered
by the holders than the fraction of similar reductions imposed on such other
persons or entities (other than the Company).  For purposes of this Section
7(d), Registrable Securities shall include any shares actually issued to the
Purchasers pursuant to the Securities Escrow Agreement. Registrable Securities
means, collectively (i) the Conversion Shares; (ii) the Warrant Shares; and
(iii) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, that the holder has completed and delivered to the Company a Selling
Stockholder Questionnaire, in a substantial form of Exhibit H; and provided,
further, that the Conversion Shares and the Warrant Shares shall cease to be
Registrable Securities upon the earlier to occur of the following: (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold shall cease to be a Registrable Security) or
(B) becoming eligible for sale by the holder pursuant to Rule 144, without
limitation.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.15 No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
Section 3.16 Best Efforts.  The Company shall exert its best efforts to satisfy
the closing conditions set forth in Section 4.1 hereof or cause such closing
conditions to be satisfied at or before the Closing.
 
ARTICLE 4

 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Units.  The obligation hereunder of the Company to issue and sell the Units, and
the underlying Preferred Shares and the Warrants to the Purchasers is subject to
the satisfaction or waiver, at or before the Closing, of each of the conditions
set forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.
 
(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price. The Purchase Price for each of the Units sold
shall have been delivered to the escrow agent pursuant to the Escrow Deposit
Agreement.
 
(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are parties shall have been duly executed and delivered by the
Purchasers to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Units.  The obligation hereunder of each Purchaser to acquire and pay for
the Units is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement and the
Transaction Documents.
 
(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any of non-PRC Subsidiaries and the PRC Subsidiary seeking to
restrain, prevent or change the transactions contemplated by this Agreement and
the Transaction Documents, or seeking damages in connection with such
transactions.
 
(e) Series A Certificate of Designation of Rights and Preferences. Prior to the
Closing, the Series A Certificate of Designation shall have been filed with the
Secretary of State of Delaware.
 
 
14

--------------------------------------------------------------------------------

 
(f) Opinions of Counsel, Etc. At the Closing, the Purchasers shall have received
an opinion of (i) Hunter Taubman Weiss LLP, securities counsel to the Company,
dated the date of the Closing, in substantially the form of Exhibit G.
 
(g) Certificates. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Units being acquired by such Purchaser at the Closing (in such
denominations as such Purchaser shall request) to such address set forth next to
each Purchasers name on Exhibit A with respect to the Closing.
 
(h) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).
 
(i) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and the exercise of the
Warrants, a number of shares of Common Stock equal to one hundred ten percent
(110%) of the aggregate number of Conversion Shares issuable upon conversion of
the Preferred Shares issued or to be issued pursuant to this Agreement and the
number of Warrant Shares issuable upon exercise of the number of Warrants issued
or to be issued pursuant to this Agreement.
 
(j) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles, (iii) the Bylaws, (iv) the Series A
Certificate of Designation, each as in effect at the Closing, and (v) the
authority and incumbency of the officers of the Company executing this Agreement
and the Transaction Documents and any other documents required to be executed or
delivered in connection herewith and therewith.
 
(k) Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
(l) Escrow Deposit Agreement. On the Closing Date, the Company and the escrow
agent shall have executed and delivered the Escrow Deposit Agreement to each
Purchaser.
 
(m) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
(n) Stop Orders.  No stop order or suspension of trading shall have been imposed
by the Commission or any other governmental or regulatory body having
jurisdiction over the Company or the Trading Market(s) where the Common Stock is
listed or quoted, with respect to public trading in the Common Stock; and
 
ARTICLE 5
 
STOCK CERTIFICATE LEGEND
 
Section 5.1 Legend.  Each certificate representing the Preferred Shares, the
Warrants and Warrant Shares and if appropriate, securities issued upon
conversion or exercise thereof, shall be stamped or otherwise imprinted with a
legend substantially in the following form (in addition to any legend required
by applicable state securities or “blue sky” laws):
 
“THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
Each certificate representing the Preferred Shares, the Warrants and Warrant
Shares and if appropriate, securities issued upon conversion or exercise
thereof, if such securities are being offered to Purchasers in reliance upon
Regulation S, shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
15

--------------------------------------------------------------------------------

 
The restrictions on transfer contained in this Section 5.1 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement. Whenever a certificate
representing the Conversion Shares or the Warrant Shares is required to be
issued to a Purchaser without a legend, in lieu of delivering physical
certificates representing the Conversion Shares or the Warrant Shares (provided
that a registration statement under the Securities Act providing for the resale
of the Warrant Shares and Conversion Shares is then in effect), the Company may
cause its transfer agent to electronically transmit the Conversion Shares or
Warrant Shares to a Purchaser by crediting the account of such Purchaser or such
Purchaser’s prime broker with the DTC through its DWAC system (to the extent not
inconsistent with any provisions of this Agreement).
 
ARTICLE 6

 
INDEMNIFICATION
 
Section 6.1 General Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchasers as a result of any breach of the
representations, warranties or covenants made by the Company herein. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Purchaser herein. The
maximum aggregate liability of each Purchaser pursuant to its indemnification
obligations under this Article 6 shall not exceed the portion of the Purchase
Price paid by such Purchaser hereunder. In no event shall any “Indemnified
Party” (as defined below) be entitled to recover consequential or punitive
damages resulting from a breach or violation of this Agreement.
 
Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article 6 (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article 6 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article 6 to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
ARTICLE 7

 
MISCELLANEOUS
 
Section 7.1 Fees and Expenses.  Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
its counsel a legal fee of $15,000 on the Closing Date contemplated hereby.
 
Section 7.2 Specific Enforcement, Consent to Jurisdiction.
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
 
16

--------------------------------------------------------------------------------

 
(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Section
7.2 shall affect or limit any right to serve process in any other manner
permitted by law.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  The Company hereby
appoints Anslow & Jaclin, LLP as its agent for service of process in New
York.  Nothing contained herein shall be deemed to limit in any way any right to
serve process in any manner permitted by law.
 
Section 7.3 Entire Agreement; Amendment.  This Agreement and the other
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the Preferred Shares then
outstanding (the “Majority Holders”), and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such waiver is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Preferred Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Preferred Shares, as the case may be.
 
Section 7.4 Notices.  All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement and the Transaction Documents or in connection
with the transactions contemplated hereby and thereby shall be in writing and
shall be deemed to be delivered and received by the intended recipient as
follows: (i) if personally delivered, on the business day of such delivery (as
evidenced by the receipt of the personal delivery service), (ii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iii) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:
 
If to the Company:


One Horizon Group, Inc.
First Floor, 1 Duchess Street
London     W1W 6AN
Attn: Martin Ward
Phone: 44 (0)20 7580 4294


with copies (which shall not constitute notice) to:


Hunter Taubman Weiss LLP
130 W 42nd Street, Suite 1050
New York, NY 10038
Attn: Louis Taubman
Direct: (001) 917-512-0827
Email: LTaubman@htwlaw.com


If to any Purchaser:  At the address of such Purchaser set forth on Exhibit A to
this Agreement, as the case may be, with copies to Purchaser’s counsel as set
forth on Exhibit A or as specified in writing by such Purchaser.


Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


 
17

--------------------------------------------------------------------------------

 
Section 7.5 Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement and the other Transaction
Documents shall be deemed to be a continuing waiver in the future or a waiver of
any other provisions, condition or requirement hereof and thereof, nor shall any
delay or omission of any party to exercise any right hereunder and thereunder in
any manner impair the exercise of any such right accruing to it thereafter.
 
Section 7.6 Headings.  The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement and the
other Transaction Documents. Any reference to the masculine, feminine, or neuter
gender shall be a reference to such other gender as is appropriate. References
to the singular shall include the plural and vice versa.
 
Section 7.7 Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchasers,
as applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, a Purchaser may
assign its rights and delegate its duties hereunder in whole or in part (i) to a
third party acquiring all or substantially all of its Shares or Warrants in a
private transaction or (ii) to an affiliate, in each case, without the prior
written consent of the Company or the other Purchasers, after notice duly given
by such Purchaser to the Company provided, that no such assignment or obligation
shall affect the obligations of such Purchaser hereunder and that such assignee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to the Purchasers.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. If any Purchaser transfers the Preferred
Shares purchased hereunder, any such penalty shares or liquidated damages, as
the case may be, pursuant to this Agreement shall similarly transfer to such
transferee with no further action required by the purchaser or the Company.
 
Section 7.8 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement and the Transaction Documents, whenever any Purchaser exercises a
right, election, demand or option under this Agreement or a Transaction Document
and the Company does not timely perform its related obligations within the
periods therein provided, then such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
 
Section 7.9 Replacement of Securities.  If any certificate or instrument
evidencing any Unit is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Unit.  If a replacement
certificate or instrument evidencing any Unit is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
Section 7.10 Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of any
Purchaser arising directly or indirectly, under this Agreement and the other
Transaction Documents of any and every nature whatsoever shall be satisfied
solely out of the assets of such Purchaser, and that no trustee, officer, other
investment vehicle or any other Affiliate of such Purchaser or any Purchaser,
shareholder or holder of shares of beneficial interest of such a Purchaser shall
be personally liable for any liabilities of such Purchaser.
 
Section 7.11 No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.12 Governing Law.  This Agreement and the other Transaction Documents
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement and the other Transaction Documents shall not be interpreted or
construed with any presumption against the party causing this Agreement and the
other Transaction Documents to be drafted.
 
Section 7.13 Survival.  The representations and warranties of the Company
hereunder and under the other Transaction Documents shall survive the execution
and delivery hereof and the Closing hereunder for a period of three (3) years
following the Closing Date.
 
Section 7.14 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
Section 7.15 Severability.  The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
 
18

--------------------------------------------------------------------------------

 
Section 7.16 Further Assurances.  From and after the date of this Agreement,
upon the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.
 
Section 7.17 Currency.  Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States Dollars (“US Dollars”).  All amounts
owed under this Agreement or any Transaction Document shall be paid in US
Dollars.  All amounts denominated in other currencies shall be converted in the
US Dollar equivalent amount in accordance with the Exchange Rate on the date of
calculation.  “Exchange Rate” means, in relation to any amount of currency to be
converted into US Dollars pursuant to this Agreement, the US Dollar exchange
rate as published by the People’s Bank of China on the relevant date of
calculation.
 
Section 7.18 Termination.  This Agreement may be terminated prior to the
Closing:
 
(a) by mutual written agreement of the Purchasers and the Company, a copy of
which shall be provided to the escrow agent appointed under the Escrow Deposit
Agreement; and
 
(b) by the Company or a Purchaser (as to itself but no other Purchaser) upon
written notice to the other, with a copy to the Escrow Agent, if the Closing
shall not have taken place by 5:00 p.m. Eastern time on June 30, 2014, unless
extended to a later date by the mutual consent of the Company and the Placement
Agent; provided, that the right to terminate this Agreement under this Section
7.18(b) shall not be available to any person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.
 
(c) In the event of a termination pursuant to Section 7.18(a) or 7.18(b), each
Purchaser shall have the right to a return of up to its entire Purchase Price
deposited with the Escrow Agent pursuant to this Agreement and the Escrow
Deposit Agreement, without interest or deduction.  The Company covenants and
agrees to cooperate with such Purchaser in obtaining the return of its Purchase
Price, and shall not communicate any instructions to the contrary to the Escrow
Agent.
 
(d) In the event of a termination pursuant to this Section 7.18, the Company
shall promptly notify all non-terminating Purchasers. Upon a termination in
accordance with this Section 7.18, the Company and the terminating Purchaser(s)
shall not have any further obligation or liability (including as arising from
such termination) to the other and no Purchaser will have any liability to any
other Purchaser under the Transaction Documents as a result therefrom.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
19

--------------------------------------------------------------------------------

 
 
ONE HORIZON GROUP, INC.
COMPANY SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
One Horizon Group, Inc.
         
 
By:
/s/ Martin Ward       Name: Martin Ward       Title:   Chief Financial Officer  
       


 
 
20

--------------------------------------------------------------------------------

 
 
ONE HORIZON GROUP, INC.
PURCHASER SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT


Purchaser hereby elects to purchase a total of  ____ of Units in an amount of
$___________.
 


Date (NOTE: To be completed by the Purchaser):    , 2014
 

--------------------------------------------------------------------------------

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:
 
 

      Print Name(s)    Social Security Number(s)                  
Signature(s) of Purchaser(s)     Signature                   Date    Address

 
 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:
 

      Name of Partnership,    Federal Taxpayer Corporation, Limited  
Identification Number Liability Company or Trust                 By:       
Name:   State of Organization Title:                 Date    Address

 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT
 
Purchasers
 
Investor
 
Investment Amount
 
Series A
Preferred Stock
 
Class B Warrants
                                         
Total
           

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
DEFINITION OF “ACCREDITED INVESTOR”
 
The term “accredited investor” means:
 
1)  
A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

 
2)  
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
3)  
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US $5,000,000.

 
4)  
A director or executive officer of the Company.

 
5)  
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds US $1,000,000.

 
6)  
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
7)  
A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

 
8)  
An entity in which all of the equity owners are accredited investors.  (The
Purchaser, as an entity, must identify each equity owner and provide statements
signed by each demonstrating how each is qualified as an accredited investor.)

 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1 TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
EXHIBIT B-1
 
ACCREDITED INVESTOR REPRESENTATIONS AND ACKNOWLEDGEMENT
 
ACCREDITED INVESTOR CERTIFICATION
 
For Individual Investors Only
 
(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):
 


 
Initial _________
I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes hereof, “net worth” shall be deemed to include all of your assets,
liquid or illiquid (excluding the value of your principal residence), minus all
of your liabilities (excluding the amount of indebtedness secured by your
principal residence up to its fair market value).    
Initial _________
I certify that I have had an annual gross income for the past twoyears of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
 
Initial _________
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.
   
Initial _________
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5,000,000
and was not formed for the purpose of investing in Company.
   
Initial _________
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.    
Initial _________
The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Purchase Agreement.    
Initial _________
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.    
Initial _________
The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.    
Initial _________
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.    
Initial _________
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.    
Initial _________
The undersigned certifies that it is a trust with total assets of at least
$5,000,000,
not  formed  for  the  specific  purpose  of  investing  in  Company,  and  whose
purchase is directed by a person with such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment.    
Initial _________
The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.    
Initial _________
The undersigned certifies that it is an insurance company as defined in
§2(a)(13) of the Securities Act of 1933, as amended, or a registered investment
company.

                         
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2 TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
NON U.S. PERSON REPRESENTATIONS AND ACKNOWLEDGEMENT FORM
 
Name of Recipient: ______________________


ONE HORIZON GROUP, INC..


Ladies and Gentlemen:


1.  
Purchaser.  I (sometimes referred to herein as the "Purchaser") hereby agree to
purchase the Shares pursuant to Regulation S from Freedom Petroleum, Inc., a
Nevada corporation (the "Company”), on the terms and conditions described
herein.



2.  
Disclosure. (a) I understand that this offering is made outside the United
States and may not be made to any “U.S. person” as defined in Rule 902(k) under
the Securities Act of 1933, as amended (“Securities Act”) (a “Non-U.S.
Person”);  (b)  The Company may not register any transfer of the Shares not made
in accordance with Regulation S of the Securities Act (“Regulation S”), pursuant
to registration under the Securities Act, or pursuant to an available exemption
to registration; provided, however, that if the Shares are in bearer form or
foreign law prevents the Company from refusing to register the Shares transfers,
other reasonable procedures are implemented to prevent any transfer of the
Shares not made in accordance with the Provisions of Regulation S.



3.  
Purchaser Representations and Warranties. I acknowledge, represent and warrant
to, and agree with, the Company as follows:



(a)  
(i) my principal address is outside the United States, (ii) I was located
outside the United States at the time any offer to buy the Shares was made to me
and at the time that the buy order was originated by me, and (iii) I am not a
“U.S. person” (as defined in Rule 902(k) under the Securities Act;

(b)  
Any purchase of the Shares by me will be for my own account or for the account
of one or more other Non U.S. Persons located outside of the United States at
the time any offer to buy the Shares was made and at the time that the buy order
was originated by me;

(c)  
I and any accounts for which I am acting are acquiring the Shares for investment
purposes and not with a view to distribution thereof or with any present
intention of offering or selling any of the Shares in violation of the
Securities Act;

(d)  
I will not engage in hedging transactions involving the Shares unless in
compliance with the Securities Act;

(e)  
I  understand that the Shares are being offered in a transaction not
involving  any public offering within the United States within the meaning of
the Securities Act and that the Shares have not been registered under the
Securities Act and that the Shares will bear the following legend:



THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  TRANSFERS OF THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.  FURTHER, HEDGING
TRANSACTIONS WITH REGARD TO THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.


(f)  
I agree to resell the Shares only in accordance with the provisions of
Regulation S pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration;

(g)  
I acknowledge that you, the Company and others will rely upon my confirmation,
acknowledgments and agreements set forth herein and I agree to notify you
promptly if any of my representations or warranties herein cease to be accurate
and complete; and

(h)  
I understand that the Company is entitled to rely upon this Acknowledgment and
is irrevocably authorized to produce this Acknowledgment or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 
Date:



__________________________
Recipient Signature


___________________________
Recipient Name (Please print)
 
Address to which correspondence should be directed:
 
______________________________________________________
 
_______________________________________________________


25

--------------------------------------------------------------------------------